DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the application filed on September 21, 2020.
 	
 	Claims 1-20 are pending.


Information Disclosure Statement

	
The information disclosure statements (IDS) submitted on 9/21/20 and 3/5/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pasko (U.S. PGPub. No. 2009/0240758) in view of Hidlreth (U.S. PGPub. No. 2014/0304831).

 	As to Claims 1, 10 and 19, Pasko discloses a method comprising: sorting endpoints into a peer relationship matrix (POPs are sorted into a Matrix 514. Figure 5B; Paragraphs 0048-0050); 
 	selecting a first endpoint of the endpoints sorted in the peer relationship matrix (POP1 and POPn are selected. Paragraph 0049); 
 	comparing, the endpoints in the peer relationship matrix with the first endpoint (A plurality of parameters are compared between POP1 and POPn to create a vector in Matrix 514. Paragraph 0049); 
 	However Pasko does not expressly disclose in response to an endpoint of the endpoints in the peer relationship matrix having an affinity with the first endpoint greater than an affinity threshold grouping the endpoint in an endpoint group with the first endpoint and removing the endpoint from the peer relationship matrix.
 	Hidlreth, in the same field of endeavor, teaches in response to an endpoint of the endpoints in the peer relationship matrix having an affinity with the first endpoint greater than an affinity threshold grouping the endpoint in an endpoint group with the first endpoint and removing the endpoint from the peer relationship matrix (Participating Endpoints determined to have similar characteristics, i.e. having similar affinity thresholds, are grouped into Participating Endpoint Groups, “PEG”, for communicating data. Paragraphs 0017, 0036 and 0039).
 	At the time of filing, it would have been obvious to a person of ordinary skill in the art to have combined sorting and comparing endpoints in a matrix as taught by Pasko, with grouping the endpoint in an endpoint group as taught by Hidlreth.  The motivation would have been to increase the ability of comparing endpoint affinities to aid in grouping endpoints together into endpoint groups.


 	As to Claims 2 and 11, Pasko-Hidlreth teach the method as previously discussed in Claim 1.  Pasko further teaches wherein the sorting of the endpoints is in an order (POPs are sorted in ascending order. Figure 5B, Paragraph 0049).

	As to Claims 3 and 12, Pasko-Hidlreth teach the method as previously discussed in Claim 2.  Pasko further teaches wherein the order is based on a number of connected peers with each of the endpoints (As the matrix is a table, it may be arranged in any assortment based on the values of each vector. Paragraph 0049).

	As to Claims 4 and 13, Pasko-Hidlreth teach the method as previously discussed in Claim 1.  Pasko further teaches wherein the first endpoint of the endpoints has a maximum number of connected peers (As the matrix is a table, it may be arranged in any assortment based on the values of each vector. Paragraph 0049).

	As to Claims 5, 14 and 19, Pasko-Hidlreth teach the method as previously discussed in Claim 1.  Pasko further teaches selecting a second endpoint of the endpoints sorted in the peer relationship matrix; comparing, the endpoints in the peer relationship matrix with the second endpoint (POPs are sorted and compared into a Matrix 514 wherein a second POP can be selected. Figure 5B; Paragraphs 0048-0050); and in response to an endpoint having an affinity with the second endpoint greater than the affinity threshold, grouping the endpoint with in a second endpoint group with the second endpoint and removing the endpoint from the peer relationship matrix (Hidlreth teaches Participating Endpoints determined to have similar characteristics, i.e. having similar affinity thresholds, are grouped into Participating Endpoint Groups, “PEG”, for communicating data. Paragraphs 0017, 0036 and 0039).

	As to Claims 6 and 15, Pasko-Hidlreth teach the method as previously discussed in Claim 1.  Hidlreth further teaches wherein, the affinity comprises a weighted average of network affinity, compute affinity, and user specified affinity (Data Selection Criteria 220 utilizes a plurality of characteristics, such as user identities, user selected requirements, PE characteristics, and network characteristic to determine affinities between the PE’s.  Paragraphs 0039-0040).

	As to Claims 7 and 16, Pasko-Hidlreth teach the method as previously discussed in Claim 1.  Hidlreth further teaches wherein, the network affinity comprises a percentage of server peers and client peers and associated traffic attributes common between the endpoints (Paragraphs 0039-0040).

	As to Claims 8 and 17, Pasko-Hidlreth teach the method as previously discussed in Claim 1.  Hidlreth further teaches wherein, the compute affinity comprises a percentage of process and socket attributes common between the endpoints (PE Characteristics 224. Paragraph 0031).

	As to Claim 9 and 18, Pasko-Hidlreth teach the method as previously discussed in Claim 1.  Hidlreth further teaches wherein, the user specified affinity comprises a percentage of common user specified attributes between the endpoints (Paragraph 0040).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert B McAdams whose telephone number is (571)270-3309. The examiner can normally be reached Monday - Thursday 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.B.M./Examiner, Art Unit 2456                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499